IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

ADOLFO LEONEL PENA,                  NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-2786

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed February 20, 2015.

An appeal from an order of the Circuit Court for Alachua County.
Denise Ferrero, Judge.

Adolfo Leonel Pena, pro se, Appellant; Nancy A. Daniels, Public Defender, and
Steven L. Seliger, Assistant Public Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, C.J., BENTON and THOMAS, JJ., CONCUR.